Citation Nr: 1121212	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-01 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.   

The Veteran presented testimony at a Board hearing in December 2010.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  By way of a decision in July 1996, the Board denied the Veteran's claim for service connection for defective hearing.  

2.  Certain evidence received since the July 1996 decision is neither cumulative nor redundant of the evidence of record at the time of the July 1996 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss. 

3.  The Veteran's bilateral hearing loss disability is causally related to his active duty service.


CONCLUSIONS OF LAW

1.  The July 1996 Board decision, which denied the Veteran's claim for service connection for defective hearing is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Certain evidence received since the July 1996 decision is new and material; accordingly, the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Bilateral hearing loss disability was incurred in active duty service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Although the RO did not explicitly state that it reopened the Veteran's claim, in its April 2009 rating decision, it denied the issue on the merits without making any findings regarding new and material evidence.  The Board notes that despite any determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final and is not subject to revision except on the receipt of new and material evidence.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for defective hearing was denied by the Board by way of a July 1996 decision.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims.  Moreover, the Chairman of the Board did not order reconsideration of the decision.  Consequently, the July 1996 decision is final.  The evidence on record at the time of the July 1996 denial included the service treatment records; outpatient treatment reports dated October 1991 to March 1992; private treatment reports dated June 1985 to October 1990; and testimony at a September 1993 hearing.  

One basis for the July 1996 denial was the fact that the Veteran's reduced ability to hear in one ear did not constitute a disability under the provisions of 38 C.F.R. § 3.385.  

Evidence submitted since the July 1996 Board decision includes private treatment records from Miracle Ear dated August 1993 to November 2007; private treatment records from Clarity Hearing and Balance Center dated September 2008 to November 2008; testimony at a December 2010 Board hearing; and a VA audiological examination dated March 2009.  The VA examination revealed that right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 30, 40, 40, 40, and 65 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 25, 50, 45, 40, and 55 decibels respectively.  Speech recognition scores were measured at 94% bilaterally.   

The Board notes that certain newly submitted evidence is new in that it is not duplicative.  The basis of the prior denial was that the Veteran's hearing loss did not amount to a disability pursuant to 38 C.F.R. § 3.385.  The March 2009 VA examination clearly reflects that the Veteran's current hearing loss constitutes a disability under 38 C.F.R. § 3.385.  As such, the new evidence is material.  Accordingly, the claim is reopened.  The Board will review the reopened claim on a de novo basis.

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the service treatment records fail to reflect any complaints of hearing loss or any findings attributed to hearing loss.  At the Veteran's July 1967 induction examination, right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 5, 5, 5, X, and 10 decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 5, 5, 5, X, and 0 decibels respectively.  At his August 1969 separation examination, right ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 5, 5, 5, 5, and X decibels respectively.  Left ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured at 5, 5, 5, 5, and X decibels respectively.

However, the Board also notes that the Veteran's personnel records reflect that his specialty was work in field artillery.  As such, it appears that the Veteran was exposed to excessive noise.  

The Veteran's original claim for service connection for hearing loss is dated October 1991.  He underwent a VA examination in December 1991, at which time he reported that he began noticing hearing loss at least ten years prior to the examination.  He was diagnosed with mild hearing loss in the right ear at 1000 and 2000 decibels, and normal hearing at 3000 and 4000 decibels.  In his left ear, he was diagnosed with normal hearing at 1000, 3000, and 4000 decibels, and mild hearing loss at 2000 decibels.  The examiner did not render an opinion regarding its etiology.  

As noted above, the Veteran underwent another VA examination in March 2009.  The examiner reviewed the claims file in conjunction with the examination.  She diagnosed the Veteran with mild to moderately severe hearing loss in the right ear, and moderate to moderately severe hearing loss in the left ear.  She stated that tinnitus is as likely as not a symptom associated with hearing loss.  She then opined that tinnitus was at least as likely as not due to military noise exposure.  However, she then opined that hearing loss was less likely than not related to military noise exposure.  Her rationale was that the Veteran had normal hearing at separation; and she stated that noise does not cause delayed onset hearing loss.      

The Board stresses that the fact that hearing loss disability was not shown during service is not necessarily fatal to the Veteran's claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992). Instead, as noted by the United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board has carefully reviewed the evidence, and there is no clear evidence which compels a finding that the Veteran's hearing loss disability, first documented many years after service, is related to service.  However, the finding that the Veteran's tinnitus is related to noise exposure during service raises some reasonable doubt as to the etiology of the hearing loss.  Resolving such doubt in the Veteran's favor, the Board finds that service connection is warranted for bilateral hearing loss disability. 38 U.S.C.A. § 5107(b).

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board notes that an RO letter dated January 2009 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 


ORDER

New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  Service connection is warranted for bilateral hearing loss.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


